Case 1:20-cv-08042-PKC Document 1-1 Filed 03/18/20 Page 1 of 1

JS 44 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supp!

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

ement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
LINDA FAIRSTEIN
Lee

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

 

Bawa ROCK
Naples, FL. 34102, (239)-261-9300; Andrew T. Miltenberg, Esq., c/o
Nesnoff & Mitlenberg, LLP, 363 7th Ave., 5th Floor, NY, NY 10001

sq.vc/o Chetty Bassidotio, P.A. 821 Fifth Ave. S.

NOTE:

 

DEFENDANTS
NETFLIX, INC., AVA DUVERNAY, and
ATTICA LOCKE

County of Residence of First Listed Defendant

Los Angeles

(IN U.S. PLAINTIFF CASES ONLY)

Attorneys (If Known)
Natalie J. Spears, Esq., c/o Dentons US LLP, 233 South Wacker Drive, Suite 5900
Chicago, IL. 60606-6361, (312) 876-2356

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II BASIS OF TURISDICTION (Place an “x” in One Bor Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01 US. Government 173 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (K1 © 1 Incorporated or Principal Place aga4 04
of Business In This State
O 2. US. Government 4 Diversity Citizen of Another State CO 2 & 2 Incorporated and Principal Place aos oO8
Defendant (Indicate Citizenship of Parties in Item [If) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation o6 o6
Foreign Country

 

 

IV. NATURE OF SUIT (Ptace an “x” in One Box Only)

 

 

Click here for: Nature o

f Suit Code Descriptions.
OTHER STATUTES. ]

 

 

 

 

 

 

 

 

[ CONTRACT TORTS _FORFEITURE/PENALTY [BANKRUPTCY
O 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Seizure (J 422 Appeal 28 USC 158
0 120 Marine 0 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 0 423 Withdrawal
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157
0 140 Negotiable Instrument Liability © 367 Health Care/
(3 150 Recovery of Overpayment | 8% 320 Assault, Libel & Pharmaceutical Oo S
& Enforcement of Judgment Slander Personal Injury C7 820 Copyrights
1 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent
G 152 Recovery of Defaulted Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark
01 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR Iu
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff)
G1 160 Stockholders’ Suits (1 355 Motor Vehicle CO 371 Truth in Lending Act CO) 862 Black Lung (923)
O 190 Other Contract Product Liability O 380 Other Personal (1 720 Labor/Management O 863 DIWC/DIWW (405(g))
©) 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI
© 196 Franchise Injury OC 385 Property Damage 0 740 Railway Labor Act G 865 RSI (405(g))
1 362 Personal Injury - Product Liability 1 751 Family and Medical
Medical Malpractice | Leave Act
| REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus; O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant)
230 Rent Lease & Ejectment 1 442 Employment 0 510 Mations to Vacate © 871 IRS—Third Party
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609
CO 245 Tort Product Liability Accommodations 1 530 General __
G 290 All Other Real Property G 445 Amer. w/Disabilities -] O 535 Death Penalty IMMIGRATION
Employment Other: 0) 462 Naturalization Application
I 446 Amer. w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration
Other 1 550 Civil Rights Actions
0 448 Education C555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

0 375 False Claims Act

6 376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

© 410 Antitrust

0 430 Banks and Banking

1 450 Commerce

6 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit
(15 USC 1681 or 1692)

0 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

OG 890 Other Statutory Actions

OF 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information
Act

1 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X™ in One Box Only)

24 Original 02 Removed from
Proceeding State Court

O 3  Remanded from
Appellate Court

28 USC 1332 (a1)

OC 4 Reinstated or
Reopened

OS Transferred from
Another District
(specify)

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Transfer

16 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

 

Brief description of cause:
Defamation

 

 

 

 

VII. REQUESTED INO CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000+ JURY DEMAND: Yes  ONo
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE _ DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
03/18/2020 /sf EDWARD K. CHEFFY
FOR OFFICE USE ONLY
APPLYING IFP JUDGE

RECEIPT # AMOUNT

MAG. JUDGE
